DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 10/10/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 8, 11-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable by Gupta et al. US 20130190600 A1 “Gupta” and further in view of Ramamurthy US 20190184204 A1 “Ramamurthy”.
Regarding claims 1, 12 and 15, Gupta teaches “An ultrasound imaging system for acquiring ultrasound images of an anatomical feature of interest in a subject, the system comprising:” (Claim 1) (“As noted hereinabove, in a presently contemplated configuration, the medical imaging system 106 may include an ultrasound imaging system. The medical imaging system 106 may include an acquisition subsystem 108 and a processing subsystem 110, in one embodiment. Further, the acquisition subsystem 108 of the medical imaging system 106 is configured to acquire image data representative of one or more anatomical regions of interest in the fetus via the image acquisition device 104, in one embodiment” [0029]; “Further, as illustrated in FIG. 1, the medical imaging system 106 may include a display 116 and a user interface 118” [0034] and “FIG. 13 is a block diagram of an embodiment of an ultrasound imaging system 1300 depicted in FIG. 1” [0087]. Therefore, the system (i.e. either 106 or 1300) constitutes an ultrasound imaging system for acquiring ultrasound images of an anatomical feature of interest in a subject.
Furthermore, regarding an anatomical feature of interest in a subject, Gupta discloses “It may be noted that the anatomical region of interest may include any anatomy that can be imaged. For example, the anatomical region of interest may include the heart, and fetal features like the femur, the head, and the like. Also, the anatomical region of interest may include the heart in an adult patient, for example” [0033]. Therefore, the ultrasound imaging system acquires ultrasound images of an anatomical feature of interest, including a heart of an adult patient.);
“an input for receiving the ultrasound images” (Claim 1) (“The ultrasound system 1300 includes an acquisition subsystem, such as the acquisition subsystem 108 of FIG. 1 and a processing subsystem, such as the processing subsystem 110 of FIG.1. The acquisition subsystem 108 may include a transducer assembly 1306. In addition, the acquisition subsystem 108 includes transmit/receive switching circuitry 1308, a transmitter 1310, a receiver 1312, and a beamformer 1314. It may be noted that in certain embodiments, the transducer assembly 1306 is disposed in the probe 104 (see FIG. 1)” [0087], Thus, since the acquisition subsystem of the system 1300 includes a receiver 1312 to receive ultrasound data from the transducer assembly 1306, the receiver 1312 constitutes an input for receiving the ultrasound images. 
Furthermore, Gupta discloses “The processing subsystem 110 may be further coupled to a data repository 1332, such as the data repository 114 of FIG. 1, configured to receive and/or store ultrasound image data. The data repository 1332 interacts with an imaging workstation 1334” [0088]. Therefore, since the data repository 1332 receives/stores ultrasound image data which is accessed by the imaging workstation 1334, the data repository includes an input for receiving the ultrasound images.); 
“a controller operable by a user and configured to:” (Claim 1) (“The processing subsystem 110 includes a control processor 1316, […] User interface 1338, such as the user interface area 118 (see FIG. 1), interacts with the control processor 1316 and the display monitor 1336” [0088] and “In addition, the user interface 118 of the medical imaging system 106 may include a human interface device (not shown) configured to aid the clinician in manipulating image data displayed on the display 116” [0035]. Therefore, since the system includes a control processor 1316 which interacts with the user interface 1338 (i.e. 118), which is operable by a user, the control processor 1316 constitutes a controller operable by a user and configured to perform processing steps.).
“A computer-implemented ultrasound imaging method of acquiring ultrasound images of an anatomical feature of interest in a subject, the ultrasound imaging method comprising” (Claim 12) (“FIG. 3 is a flow chart depicting an exemplary method for automated identification of an optimal image frame for ultrasound imaging in accordance with aspects of the present technique” [0012] and “The method 300 may be described in a general context of computer executable instructions” [0045] and “In accordance with exemplary aspects of the present technique, the optimal image frame may be identified from the acquired plurality of image frames 314. […] To that end, at step 316, one or more features of interest may be extracted from each acquired image frame 314” [0050]. Therefore, since the method 300, shown in FIG. 3, is for identifying an optimal image frame for ultrasound imaging and the method is carried out by computer executable instructions, the method 300 constitutes a computer-implemented ultrasound imaging method of acquiring an anatomical feature of interest in a subject, the anatomical feature of interest being extracted from the acquired image frame in step 1316 of the method.
“A non-transitory computer readable storage medium storing computer readable program instructions that, when executed by a processor, cause the processor to implement:” (Claim 15) (“In certain embodiments, the computer executable instructions may be located in computer storage media, such as a memory, local to an imaging system 106 (see FIG. 1) and in operative association with a processing subsystem. In certain other embodiments, the computer executable instructions may be located in computer storage media, such as memory storage devices, that are removed from the imaging system” [0045] and “Furthermore, the functions may be implemented in a variety of programming languages, including but not limited to C++ or Java. Such code may be stored or adapted for storage on one or more tangible, machine readable media, such as on data repository chips, local or remote hard disks, optical disks (that is CDs or DVDs), memory or other media, which may be accessed by a processor-based system to execute the stored code” [0092]. Therefore, the computer storage media (i.e. memory or tangible, machine readable media) constitutes a computer program product comprising a computer readable storage medium having computer readable program instructions (i.e. computer executable instructions) embodied therewith for, when executed by a processor causes the processor to implement the method.);
“receiving the ultrasound images” (Claim 12) and “receive ultrasound images of an anatomical feature of interest of a subject” (Claim 15) (“Furthermore, as indicated by step 312, one or more images 314 corresponding to the anatomical region of interest in the fetus may be acquired. As previously noted the one or more images 314 may include 2D image frames. […] Moreover, the 2D image frames 314 may be acquired via use of the probe selected at step 308 positioned on or about the anatomical region of interest in the fetus” [0049]. Therefore, the method involves receiving ultrasound images of an anatomical feature of interest of a subject.);
“store(ing) the ultrasound images” (Claims 1, 12 and 15) (“In certain embodiments, the processing subsystem 110 may be further coupled to a storage system, such as the data repository 114, where the data repository is configured to store the acquired image data” [0030] and “The processing subsystem 110 may be further coupled to a data repository 1332, such as the data repository 114 of FIG. 1, configured to receive and/or store ultrasound image data” [0088]. Therefore, since the data repository 1332 is coupled to the control processor 1316 (i.e. the controller) as shown in FIG. 13 and is configured to store ultrasound image data (i.e. acquired image data), the controller is configured to perform the step of storing the ultrasound images.);
“process(ing) the ultrasound images to extract anatomical data (of the anatomical feature of interest)” (Claims 1, 12 and 15) (“As previously noted, the optimal image frame is representative of an image frame that may be used to perform measurements. To that end, at step 316, one or more features of interest may be extracted from each acquired image frame 314. Accordingly, the one or more features of interest may be extracted from a current image frame” [0050]. Therefore, the controller of the system carries out the method step of processing the ultrasound images to extract anatomical data (i.e. the features of interest).);
“determine(ing) constraints to be applied to the ultrasound images, derived from the extracted anatomical data and/or on user input (by a user), wherein the constraints are spatial, temporal and/or of image quality” (Claims 1, 12 and 15) (“Accordingly, the quality metric generator module 206 may be configured to compute a metric corresponding to the image frames based upon a quality of the image frames. As previously noted, the quality metric may be representative of a closeness of fit of the image frame to a predefined or determined model. To that end, the quality metric generator module 206 may be configured to retrieve a corresponding model from a model database 214 and compare the current image frame with the associated model to generate the quality metric” [0041]; “Furthermore, at step 318, a score or quality metric representative of a quality of the current image frame may be generated. […] In one embodiment, the quality metric generator module 206 of FIG. 2 may be employed to generate the quality metric for the current image frame” [0051]; “With continuing reference to step 320, if it is determined that the current image frame is not indicative of an acceptable image frame, then fine adjustments may be made to a position of the probe, as depicted by step 324. […] In addition, at step 324, adjustments to the ultrasound instrument settings may also be made. Control may then be passed to step 312 and steps 312-324 may be repeated until an image frame of optimum quality is obtained” [0054] and “Accordingly, the image frame 804 may be processed to enhance the contrast of the features of interest, as depicted in step 806. In one embodiment, the image frame 804 may be processed via a Frangi vesselness filter to enhance the contrast of the features of interest” [0071]. A predefined or determined model, in this case, includes an atlas that defines the desired areas or features of interest (see [0073]), therefore, the predefined or determined model represents an optimal ultrasound image that is obtained using an optimized set of constraints (i.e. instrument settings) related to image quality. In this case, “a poor quality image may be due to sub-optimal instrument settings such as gain” [0070] therefore, current frames that are obtained with “sub-optimal ultrasound image settings such as gain, time-gain compensation may decrease the ability to visualize the internal structures of the human body” [0004]. Therefore, since the quality metric generator 206 is configured to compute the quality metric of the current image frame (i.e. which indicates the closeness to the model/optimum image), and adjustments can be made to the ultrasound instrument settings to obtain an image frame (i.e. current image) of optimum quality (see step 324 in FIG. 3), the system performs the step of determining constraints (i.e. ultrasound instrument settings) to be applied to the ultrasound images, wherein the constraints are of image quality, derived from the extracted anatomical data.);
“monitor(ing) the ultrasound images, as the ultrasound images are received, for determining compliance of the ultrasound images with the determined constraints based on how well the constraints have been met by the ultrasound images” (Claims 1, 12 and 15); “and generate an indication based on the determined compliance of the ultrasound images with the determined constraints, wherein the indication indicates a level of compliance with the determined constraints” (Claim 1) “providing an indication based on the determined compliance” (Claim 12) and “provide an indication based on the determined compliance of the ultrasound images with the determined constraints, wherein the indication indicates a level of compliance with the determined constraints” (Claim 15) (“With continuing reference to step 320, if it is determined that the current image frame is not indicative of an acceptable image frame, then fine adjustments may be made to a position of the probe, as depicted by step 324. […] In addition, at step 324, adjustments to the ultrasound instrument settings may also be made. Control may then be passed to step 312 and steps 312-324 may be repeated until an image frame of optimum quality is obtained” [0054]. Thus, since the steps of 312-324 may be repeated until an image frame of optimum quality is obtained, the system performs the step of monitoring the ultrasound images, as the ultrasound images are received (i.e. in step 312), for determining their compliance with the determined constraints (i.e. the ultrasound instrument settings associated with optimal image quality) based on how well the constraints have been met by the ultrasound images. 
Furthermore, regarding providing an indication based on the determined compliance, Gupta discloses “At step 320, if it is determined that the current image frame is representative of an acceptable image frame, an indicator that is symbolic of the metric or score may be generated and communicated to the clinician, as indicated by step 322. In one embodiment, the indicator may be a visual indicator, an audio indicator or both a visual indicator and an audio indicator that denotes the quality of the current image frame” [0053]. Therefore, the system generates an indication of the quality of the current image frame, when the image frame is representative of an acceptable image frame (i.e. is determined to be compliant with the image quality constraint(s)). Furthermore, the indication is provided to the clinician based on the determined compliance with the image quality constraint(s).
Additionally, as shown in FIG. 6(a), “a quality metric representative of a quality of the first image frame is represented in the form of a quality bar 604 that is superimposed on the first image frame 602” [0064] and as shown in FIG. 6(b), “an indicator of the quality metric corresponding to the second image frame 606 is represented in the form of a quality bar 608 that is superimposed on the second image frame 606 […] the quality bar 608 indicated that the image frame 606 may be representative of an optimal image frame” [0065]. In this case, these quality bars 604 and 608 are indicative of the level of compliance of the ultrasound images with the determined constraints (i.e. of image quality) and the size of the quality bar is based on how well the constraints have been met by the ultrasound images. The quality bar 608 indicates that the second image frame 606 is of higher quality than the first image frame 602. Additionally, in order to display these quality bars, the system of Gupta must have performed the step of determining compliance of the ultrasound images with the determined constraints based on how well the constraints have been met by the ultrasound images and generating an indication based on the determined compliance of the ultrasound images with determined constraints, wherein the indication indicates a level of compliance with the determined constraints.);
“an output for providing the indication to the user” (Claim 1) (“Moreover, the quality metric generated by the rating platform 112 may also be visualized on the display. In one embodiment, the indicator that is representative of the quality metric may be overlaid on the corresponding image frame visualized on the display 116” [0034] and “The indicator may be generated and communicated to the clinician by the feedback module 210 (see FIG. 2), in one example” [0053]. As shown in FIG. 2, the feedback module 210 is included within the rating platform 112 which is operatively connected to the display 116. Therefore, since the indicator that is representative of the quality metric may be overlaid on the corresponding image frame (i.e. as shown in FIG. 6a and FIG. 6b) and visualized on the display 116, the display 116 constitutes an output for providing the indication to the user.).
Gupta does not explicitly teach “compare(ing) currently received ultrasound images with stored ultrasound images to determine consistency of corresponding degrees of compliance with the determined constraints, and to provide(ing) an indication to the user based on the determined consistency” (Claims 1, 12 and 15).
Ramamurthy is within the same field of endeavor as the claimed invention because it describes comparing ultrasound images to a threshold (see [0150]).
Ramamurthy teaches “compare(ing) currently received ultrasound images with stored ultrasound images to determine consistency of corresponding degrees of compliance with the determined constraints, and to provide(ing) an indication to the user based on the determined consistency” (Claims 1, 12 and 15) (“Ultrasound system 700 may be programmed such that if the target area or volume being insonated or imaged is different by a certain threshold then certain actions are triggered. […] In some example embodiments, ultrasound images are obtained as described herein periodically or continuously and all or some features of a current ultrasound image are compared to corresponding features of a previous ultrasound image. An action may be triggered if a value of a metric indicative of differences between the current and previously acquired ultrasound image crosses a threshold” [0150] and “In an example embodiment, if the threshold is exceeded by a certain amount, actions such as stopping scanning, or providing warning messages may be performed by ultrasound system 700” [0155]. In order to compare a current ultrasound image to a previous ultrasound image, the system must have stored the previously acquired ultrasound images. Furthermore, since an action such as stopping imaging or providing a warning message (i.e. indication) is triggered if a value of a metric indicative of the differences between the ultrasound images crosses a threshold, the system performs the step of comparing currently received ultrasound images with stored ultrasound images to determine consistency of corresponding degrees of compliance with the determined constraints and providing an indication to the user based on the determined consistency.
Furthermore, Ramamurthy discloses “In some embodiments, ultrasound images and pre-op images may be processed. Processing may include, but is not limited to, image smoothing, speckle reduction, and edge detection. […] Performing these steps to improve image quality may improve the ability to find a best-fit slice. Individual characteristics from each imaging modality may be reduced or removed such that the images from the various modalities may be better compared or utilized in algorithms, for example, to find correlations” [0181] and “[…] determining a correlation value between each of the reconstructed images and the ultrasound image, selecting one of the one reconstructed images having the greatest correlation value above a threshold, and assigning the common structure in the selected reconstructed image coordinates of the common structure in the ultrasound image in a frame of reference of the ultrasound image” [0033]. In this case, the correlation value is calculated after performing steps to improve the image quality of the ultrasound images and this correlation value is the one that is compared to the threshold. Therefore, the correlation value corresponds to the degree of compliance with the determined constraints (i.e. image quality).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system, method and non-transitory computer readable storage medium of Gupta so as to include comparing currently received ultrasound images with stored ultrasound images to determine consistency of corresponding degrees of compliance with the determined constraints and provide an indication to the user based on the determined consistency as disclosed in Ramamurthy in order to provide the user with an indication of how the current ultrasound image relates to the previously acquired ultrasound image(s). If the difference between the current and previous image exceeds a threshold, then this indicates that the ultrasound image data may have been acquired with characteristics that produce sub-optimal image quality. Providing a warning message (i.e. indication) when the threshold is exceeded, therefore allows the user to be adjust parameters used to acquire ultrasound images with higher quality. Combining prior art elements according to known techniques would yield the predictable result of allowing the user to adjust parameters used to acquire ultrasound images with higher image quality.
Regarding claims 2 and 13, Gupta teaches “wherein the controller comprises a segmentation processor configured to segment the ultrasound images in accordance with a mapped model of the anatomical feature of interest, wherein the anatomical data is extracted from the segmented ultrasound images” (Claim 2) and “wherein processing the ultrasound images comprises segmenting the ultrasound images in accordance with a mapped model of the anatomical feature of interest” (Claim 13) (“In one embodiment, each image frame in the plurality of image frames 314 may be processed to identify and segment an elliptical object that may be representative of the fetal head. Consequent to this processing, the fetal head may be segmented, thereby localizing the fetal head” [0057] and “One the segmented binary image 812 is generated, the binary image may be compared with a determined or predefined model to generate a quality metric that is indicative of a quality of the binary image 812 corresponding to the current image frame 804, as depicted by step 814” [0073]. Therefore, since the plurality of image frames may be segmented and the segmented image is compared with a determined or predefined model to generate a quality metric, the controller had to include a segmentation processor configured to carry out the step of segmenting the ultrasound images in accordance with a mapped model (i.e. the determined or predefined model) of the anatomical feature of interest. Furthermore, the act of segmenting an ultrasound image results in the anatomical data being extracted from that image.).
Regarding claims 3 and 16, Gupta teaches “further comprising a database  of image constraints in relation to anatomical data, the controller being configured to obtain the constraints from the database” (Claim 3) and “further comprising obtaining the constraints from a database” (Claim 16) (“In one example, the image frame selector module 208 may [be] configured to verify if a current image frame has an acceptable quality based on clinical guidelines and visual acceptability of the clinician and/or the system 100. It may be noted that the clinical guidelines may be obtained from the clinical guidelines database 212, in one example. If the current image frame does not meet the guidelines of acceptable view, then adjustments may be made to a position of a probe, such as the probe 104, to acquire other image frames” [0041] and “By way of example, for imaging a fetal head, a plurality of image frames corresponding to the head region in the fetus may be acquired in conformance with the clinical guidelines at step 310” [0049]. In this case, the clinical guidelines are “prescribed to observe the anatomical region of interest” and may be used to “acquire a good quality Parasternal Long Axis View (PLAX) […] that features of interest such as the pericardium, the mitral valve and the septum be visible in the acquired image frame” [0032]. Therefore, the clinical guidelines constitute the image constraints in relation to anatomical data. Therefore, since the image frame selector accesses clinical guidelines from the clinical guidelines database 212 so that adjustments can be made to acquire image frames, the system includes a database of imaging constraints in relation to anatomical data, the controller being configured to perform the step of obtain the constraints (i.e. the clinical guidelines) from the database.). 
Regarding claims 6 and 19, Gupta teaches “wherein the controller is configured to store the determined compliance of the ultrasound images with the determined constraints over successive periods, to determine whether a predetermined image type has been received, and to provide an indication to the user based on whether the predetermined image type has been received” (Claim 6) and “further comprising storing the determined compliance of the ultrasound images over successive periods, determining whether a predetermined image type has been received, and providing an indication to the user based on whether the predetermined image type has been received” (Claim 19) (“As noted hereinabove, in the example where the acquired images include a plurality of single image frames, a quality metric corresponding to each image frame is generated. However, in certain embodiments, the acquired images may include a sequence of image frames or a cine loop of image frames. In this situation, a quality metric corresponding to each image frame in the cine loop may be generated. In accordance with aspects of the present technique, frame clustering may be employed to aid in identifying the optimal image frame. By way of example, in the case of cine loops, the quality metric may incorporate temporal information” [0062]. Thus, a quality metric (i.e. which is indicative of the compliance of the ultrasound image with the image quality constraint) is generated for each image frame in the sequence of image frames. In this case, in order for the optimal image frame to be identified using frame clustering, the controller had to have been configured to store the determined compliance of the ultrasound images over successive periods to generate a cluster score corresponding to each image frame, the cluster score being “dependent on the quality metrics corresponding to the neighboring image frames” [0062].
Regarding the controller being configured to perform the step of determining whether a predetermined image type has been received and providing an indication to the user based on whether the predetermined image type has been received, Gupta discloses “FIG. 6(a) is representative of a first image frame 602 of the fetal head. Also, in this example, a quality metric representative of a quality of the first image frame is represented in the form of a quality bar 604 that is superimposed on the first image frame 602. This quality bar 604 is indicative of the fact that the first image frame 602 may not be representative of an optimal image frame and it may be desirable to acquire other image frames” [0064] and “By way of example, the quality bar 604 of FIG. 6(a) may be a smaller red bar, while the quality bar of FIG. 6(b) may be a longer bar with a green color” [0066]. In this case, the first image frame 602 is of a predetermined image type because since it is obtained with settings that are desirable to acquire other image frames, it satisfies at least one of the compliance constraints. Therefore, the method involves receiving ultrasound images and determining whether a predetermined type (i.e. such as the type corresponding to the image 602) has been received. Additionally, since the quality bar 604 is displayed, the method involves providing an indication to the user based on whether the predetermined image type has been received.).
Regarding claims 7 and 20, Gupta teaches “wherein the controller is configured to provide separate visual and/or aural indications to the user based on the determined compliance of the ultrasound images with different respective constraints of the determined constraints” (Claim 7) and “further comprising: providing separate visual and/or aural indications to the user based on the determined compliance of the ultrasound images with different respective constraints of the determined constraints” (Claim 20) (“At step 320, if it is determined that the current image frame is representative of an acceptable image frame, an indicator that is symbolic of the metric or score may be generated and communicated to the clinician, as indicated by step 322. In one embodiment, the indicator may be a visual indicator, an audio indicator or both a visual indicator and an audio indicator that denotes the quality of the current image frame. The visual indicator may include a color bar, a pie chart, a number, and the like. Also, the audio indicator may include one or more beeps, a voice in a language of choice, and so on. However, a combination of an audio indicator and a visual indicator may be employed” [0053]. In this case, the indicator is provided to the user when the current image frame substantially matches the corresponding model (see [0059]) which indicates that the current image complies with the respective constraints (i.e. of image quality). Therefore, the controller is configured to perform the step of providing separate visual and/or aural indications to the user based on the determined compliance of the ultrasound images with different respective constraint of the determined constraints.).
Regarding claim 8, Gupta teaches “further comprising a monitor arranged to display to the user the received ultrasound images, and a light display configured to display the user the indication(s) based on the determined compliance of the ultrasound images with the determined constraints” (“In accordance with aspects of the present technique, the display 116 of the medical imaging system 06 may be configured to display an image generated by the medical imaging system 106 based on the acquired image data. […] Moreover, the quality metric generated by the rating platform 112 may also be visualized on the display 116. In one embodiment, the indicator that is representative of the quality metric may be overlaid on the corresponding image frame visualized on the display 116” [0034] and “In the examples of FIGS. 6(a) and 6(b), the quality bars 604, 608 may be color quality bars. One or more colors may be used in the quality bar to represent the quality of the image frame. By way of example, the quality bar 604 of FIG. 6(a) may be a smaller red bar, while the quality bar 608 of FIG. 6(b) may be a longer bar with a green color” [0066]. Thus, the display 116 constitutes a monitor arranged to display to the user the received ultrasound images (i.e. generated by the medical imaging system 106). Furthermore, since the display 116 is used to visualize the quality metric of the image frame and the quality bars 604 and 608 are provided in different colors which correspond to the quality of the image, the system includes a light display configured to display the user the indication(s) based on the determined compliance (i.e. the image quality) of the ultrasound images with the determined constraints.).
Regarding claim 11, Gupta teaches “wherein the constraints comprise a spatial constraint on a field of view or a location or angle of imaging the anatomical feature of interest, a temporal constraint on period of imaging the anatomical feature of interest and/or an image quality constraint” (“Once the radiologist is satisfied with the quality of the scan plane, the image is frozen to proceed to the measurement phase. To that end, acquisition of an “optimal” image frame or scan plane corresponding to an anatomical region of interest in correct scan planes is an important step towards accurate diagnosis. […] Additionally, the system and methods are configured to generate an indicator for each image frame in real time, where the indicator is generally representative of a quality of the current image frame” [0023] and “An indicator representative of the quality metric may be generated and communicated by the system 100, thereby aiding in the selection of the optimal image frame during an imaging session” [0063]. Therefore, since the indicator of the quality metric corresponding to each image frame is generated and communicated to the user to aid in the selection of the optimal image frame, the constraints comprise an image quality constraint.
Furthermore, regarding an image quality constraint, Gupta discloses in step 324 of the method shown in FIG. 3, that the ultrasound instrument settings are adjusted in order to obtain an image with optimal quality (see [0054]). The ultrasound instrument settings relate to image quality constraints. In this case, “sub-optimal ultrasound image settings such as gain, time-gain compensation may decrease the ability to visualize the internal structures of the human body” [0004] and therefore “a poor quality image may be due to sub-optimal instrument settings such as gain” [0070]. Additionally, in this case, gain represents an image quality constraint. Furthermore, Gupta discloses “Accordingly, the image frame 804 may be processed to enhance the contrast of the features of interest, as depicted in step 806. In one embodiment, the image frame 804 may be processed via a Frangi vesselness filter to enhance the contrast of the features of interest” [0071]. The contrast of the image frame is another image quality constraint. Therefore, since sub-optimal instrument settings (i.e. such as gain and contrast) are adjusted (as shown in step 324 of FIG. 3), the constraints applied to the ultrasound images are determined and are derived from the extracted anatomical data, wherein the constraints (i.e. such as gain and contrast) are image quality constraints.). 
Regarding claim 14, Gupta teaches “comprising receiving the ultrasound images until a predetermined image type has been received, providing an indication to the user that predetermined image type has been received, and continuing the processing of the ultrasound images on received ultrasound images of a different image type” (“With continuing reference to step 320, it is it determined that the current image frame is not indicative of an acceptable image frame, then find adjustments may be made to a position of the probe, as depicted by step 324. […] In addition, at step 324, adjustments to the ultrasound instrument settings may also be made. Control may then be passed to step 312 and steps 312-324 may be repeated until an image frame of optimum quality is obtained” [0054]. As shown in FIG. 3, step 312 involves acquiring one or more images. 
Furthermore, Gupta discloses “FIG. 6(a) is representative of a first image frame 602 of the fetal head. Also, in this example, a quality metric representative of a quality of the first image frame is represented in the form of a quality bar 604 that is superimposed on the first image frame 602. This quality bar 604 is indicative of the fact that the first image frame 602 may not be representative of an optimal image frame and it may be desirable to acquire other image frames” [0064] and “By way of example, the quality bar 604 of FIG. 6(a) may be a smaller red bar, while the quality bar of FIG. 6(b) may be a longer bar with a green color” [0066]. In this case, the first image frame 602 is of a predetermined image type because since it is obtained with settings that are desirable to acquire other image frames, it satisfies at least one of the compliance constraints. Therefore, the method involves receiving ultrasound images until a predetermined type (i.e. such as the type corresponding to the image 602) is received. Additionally, since the quality bar 604 is displayed, the method involves providing an indication to the user that this image type has been received. With each iteration of the steps 312-324, the ultrasound instrument settings are adjusted, therefore, the images obtained during each respective iteration has a different image type. Therefore, since the steps 312-324 may be repeated and the ultrasound instrument settings being altered in each iteration, the method involves continuing the process by receiving ultrasound images of a different image type.).
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. US 20130190600 A1 “Gupta” and Ramamurthy US 20190184204 A1 “Ramamurthy” as applied to claims 1-3, 6, 8, 11-16, and 19-20 above, and further in view of Toume et al. US 20190365348 A1 “Toume”.
Regarding claims 4 and 17, the combination of Gupta and Ramamurthy discloses all features of the invention as discussed with respect to claims 1 and 12, respectively, but does not teach “wherein the controller is configured to receive physiological data relating to the subject from at least one body sensor […]” (Claim 4) and “further comprising receiving physiological data relating to the subject from at least one body sensor […]” (Claim 17) (“Also in certain other embodiments, image data may be acquires via one or more sensors (not shown) that may be disposed on the fetus. By way of example, the sensors may include physiological sensors (not shown) such as electrocardiogram (ECG) sensors and/or positional sensors such as electromagnetic field sensors or inertial sensors” [0027]. Therefore, since the system includes one or more physiological sensor such as electrocardiogram sensors, the system is configured to perform the step of receiving physiological data relating to the subject from at least one body sensor.).
Gupta does not teach “to determine the compliance of the ultrasound images with the determined constraints based at least in part on the physiological data” (Claim 4) or “wherein the compliance of the received ultrasound images with the determined constraints is determined based at least in part on the physiological data” (Claim 17).
Toume teaches “to determine the compliance of the ultrasound images with the determined constraints based at least in part on the physiological data” (Claim 4) and “wherein the compliance of the received ultrasound images with the determined constraints is determined based at least in part on the physiological data” (Claim 17). (“In some cases, continuous ultrasonic monitoring system 10 may include, or may be configured to communicate with other types of sensors. Such additional sensor may include electrocardiogram electrodes, a pulse oximeter, a respiration monitor, a blood pressure monitor, or another type of sensor. […] Alternatively, or in addition, results of such sensor measurements may be utilized to correct or adjust the ultrasound measurements (e.g., by enabling the filtering of noise, or otherwise)” [0125]. In this case, when adjustments to the ultrasound measurements are required, the ultrasound images obtained by the system do not comply with the determined constraints, the constraints being of image quality. Therefore, when no adjustments to the ultrasound measurements are required, under broadest reasonable interpretation, the received ultrasound images comply with the determined constraints (i.e. of image quality). Therefore, since the sensor measurements (i.e. from the electrocardiogram electrodes for example) may be utilized to correct or adjust ultrasound measurements, under broadest reasonable interpretation, the system performs the method of determining the compliance of the received ultrasound images with the determined constraints based at least in part of the physiological data (i.e. obtained by the sensors).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Gupta to determine the compliance of the received ultrasound images with the determined constraints based at least in part on the physiological data as disclosed in Toume to utilize the sensor measurements “for gating the ultrasonic measurements in accordance with detected movements (e.g., heartbeat, breathing, or other cyclic motions)” [Toume: 0100]. When the subject moves, as a result of heartbeat, breathing or other cyclic motions, this movement introduces distortions into an image which negatively impact image quality. By utilizing the sensor of Toume to gate ultrasonic measurements in accordance with detected movements, images that comply with the determined constraints (i.e. of image quality) of Gupta can be obtained more easily. Combining the prior art elements according to known techniques would yield the predictable result of obtaining quality ultrasound images that are subject to less distortions (i.e. noise) resulting from movement, said movement being detected by the body sensor. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. US 20130190600 A1 “Gupta” and Ramamurthy US 20190184204 A1 “Ramamurthy” as applied to claims 1-3, 6, 8, 11-16, and 19-20 above, and further in view of Saksena US 20080009733 A1 “Saksena”.
Regarding claim 9, the combination of Gupta and Ramamurthy discloses all features of the invention as discussed with respect to claims 1 and 12, respectively, but does not teach “wherein the controller is configured to evaluate predetermined measurements from the extracted anatomical data and to provide an output to the user based on the evaluation”.
Saksena teaches “wherein the controller is configured to evaluate predetermined measurements from the extracted anatomical data and to provide an output to the user based on the evaluation” (“In the various embodiments, the ultrasound system processor will complete the analysis by generating a display of the computed regional and global ejection fractions, or regional fractional shortening (contraction) measurement, in some useful format for inspection by the cardiologist. That format of the display may simply be the regional ejection fractions presented as numbers related to their respective sectors. Each number can be superimposed and centered on its corresponding sector on the image taken at the time of the cycle for which the set of ejection fractions were computed” [0055] and “In another embodiment of the display function, the […] ultrasound system processor can monochromatically shade each ventricle sector or region using a color representing the value of the local quantitative assessment measurement (e.g., ejection fraction, contraction wall movement and regional radian length) computed for the time the image was acquired. For example, red may correspond to the greatest ejection fraction, blue corresponds to the least ejection fraction, and other colors of the spectrum between red and violet (orange, yellow, green, and cyan) correspond to intermediate values” [0059]. 
According to the instant specification “Such mapping is typically followed by the automatic segmentation of the ultrasound image with the mapped heart model in order to automatically obtain measurements of the heart, e.g. measurement of parameters such as ejection fraction and cardiac output, which require the volume of blood in a heart chamber at various phases of the heart cycle to be delineated in two- or three-dimensional images of a heart chamber” [Page 15, Lines 25-29]. Therefore, the ejection fraction and the cardiac output represent predetermined measurements which are determined based on extracted anatomical data. In this case, since the ultrasound system processor performs analysis (i.e. a local quantitative assessment measurement) by generating a display of the computed regional and global ejection fractions, under broadest reasonable interpretation, the controller (i.e. the ultrasound system processor) is configured to evaluate predetermined measurements from the extracted anatomical data. Furthermore, since the ultrasound system processor display a color representing the value of the ejection fraction, under broadest reasonable interpretation, the controller is configured to provide an output to the user based on that evaluation (i.e. the local quantitative assessment measurement).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Gupta to include the controller being configured to evaluate predetermined measurements and provide an output as a result of the evaluation as disclosed in Saksena to “aid the cardiologist in identifying locations for intervention or treatment” [Saksena: 0059] and “aid the clinician in identifying ventricle regions that have poor function or exhibit lagging or inadequate movement during the contraction cycle” [Saksena: 0056]. The ejection fraction is one of a finite number of predetermined measurements which can be calculated and used to assess the functionality of the heart during the cardiac cycle with a reasonable expectation of success, therefore it would be obvious to calculate and provide this measurement to a cardiologist such that ventricle regions that exhibit inadequate movement (i.e. during the contraction cycle) can be identified and targeted for treatment. Combining the prior art elements according to known techniques would yield the predictable result of providing a physician with an indication of the functionality of the heart during the contraction (i.e. heartbeat) cycle.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. US 20130190600 A1 “Gupta” and Ramamurthy US 20190184204 A1 “Ramamurthy” as applied to claims 1-3, 6, 8, 11-16, and 19-20 above, and further in view of Comanichu WO 2015191414 A2 “Comanichu”.
Regarding claim 10, Gupta teaches “wherein the ultrasound images are heart images of a heart of the subject” (“As previously noted, the rating platform 112 may be configured to facilitate the identification of an optimal image corresponding to the anatomical region of interest employing the images acquired via the medical imaging system 106 and will be described in greater detail with reference to FIGS. 2-13. It may also be noted that the anatomical region of interest may include any anatomy that can be imaged. For example, the anatomical region of interest may include the heart, and fetal features like the femur, the head, and the like. Also, the anatomical region of interest may include the heart in an adult patient, for example” [0033] and “The various systems and methods for automated identification of an optimal image frame for ultrasound imaging described hereinabove provides a framework for robust determination of an optimal image frame for imaging a desired anatomical region of interest, such as the heart, the fetal head, and/or the fetal femur” [0093]. Therefore, the ultrasound data are of the heart of the subject.). 
The combination of Gupta and Ramamurthy does not teach “and the controller is configured to monitor the heart images for compliance with a spatial constraint and with a temporal constraint in relation to a heartbeat cycle”.
Comanichu teaches “and the controller is configured to monitor the heart images for compliance with a spatial constraint and with a temporal constraint in relation to a heartbeat cycle” (“Figure 1 shows one embodiment of a method for detecting papillary muscle location in medical imaging. The method of Figure 1 includes both automatic papillary tip detection with spatial and temporal constraints and real-time tracking” [0032], “In act 32 of Figures 1-3, outlier candidates are removed. The candidate anatomical landmarks detected in act 30 are limited using a spatial constraint. Candidates not satisfying a spatial range are removed or not used” [0070] and “The selection uses a temporal constraint. […] The selection relies on avoiding sudden or large changes in displacement over a short time. Candidates are filtered out based on the neighboring frames. For example, a Markov constraint seeks to smooth out the motion of the candidates […] In the case of the papillary muscles, none of these two limitations apply, as the papillary muscles stay relatively in the same area during the cardiac cycle. Therefore, applying this type of constraints solves another issue faced when trying to observe this type of anatomical element: in certain situations, the cardiac wall may obscure their location” [0074] and “FIG. 6 shows the combined effects of the spatial and temporal constraints” [0077]. Papillary muscles are located within the heart and even though the papillary muscles stay relatively in the same area during the cardiac cycle, these papillary muscles still move in relation to the heartbeat cycle. Therefore, since the anatomical landmarks are limited using spatial constraints and the temporal constraint (i.e. Markov constraint) is applied to smooth the motion of the candidates (i.e. the papillary muscle tips), the method carried out by the system is configured to monitor the compliance of the images with a spatial constraint and with a temporal constraint in relation to the heartbeat cycle.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Gupta and Ramamurthy to include the monitoring of compliance with a spatial constraint and a temporal constraint as disclosed in Comanichu to determine the location of the anatomy during real-time scanning [Comanichu: 0086]. The spatial characteristics of the heart change throughout the heartbeat (i.e. cardiac) cycle. Monitoring images with respect to spatial and temporal constraints is a known technique for assessing the location of anatomy in the heart throughout a scan with a reasonable expectation of success, therefore it would be obvious to try.
Response to Arguments
Applicant’s arguments, see Remarks page 7-10, filed 10/10/2022, with respect to the rejection of claims 1-3, 5-6, 8, 11, 13-14, 16 and 18-20 under 35 U.S.C. 102(a)(2) have been fully considered and are partially persuasive. 
Regarding claim 1, the applicant argues that Gupta does not teach “store the ultrasound images” and “compare currently received ultrasound images with the stored ultrasound images to determine consistency of corresponding degrees of compliance with the determined constraints, and to provide an indication to the user based on the determined consistency”.
The examiner respectfully asserts that Gupta teaches “store(ing) the ultrasound images” and respectively refers the applicant to paragraphs [0031] and [0088] above.
Furthermore, the applicant argues that although the ultrasound images of Gupta are compared to a model (see [0041]; [0059]; [0073]) such that an indication is provided (see [0053]), the model of an optimal ultrasound image is not the same as an actual ultrasound image that is received by the system. Additionally, the applicant notes that the model is retrieved from a different database (i.e. model database 214) than the database in which the actual ultrasound images are stored (i.e. local database 114). The examiner respectfully acknowledges that the model of Gupta is not the same as stored ultrasound images that were previously obtained by the system. Therefore, the rejection has been withdrawn. However, upon further consideration a new ground(s) of rejection is made in view of Ramamurthy US 20190184204 A1 “Ramamurthy” as stated in the 35 U.S.C. 103 section above.
Regarding claims 12 and 15, the examiner respectfully notes that these claims are subject to the same reasoning set forth with respect to claim 1 above. Therefore, these claims are subject to the new ground of rejection made in view of Ramamurthy US 20190184204 A1 “Ramamurthy” as stated in the 35 U.S.C. 103 section above.
Regarding claims 2-3, 5-6, 11, 13-14, 16 and 18-20, the examiner acknowledges that these claims ultimately depend from independent claims 1 and 12, respectively and therefore, these claims are subject to the same reasoning set forth with respect to claim 1 above. Therefore, these claims are subject to the new ground of rejection made in view of Ramamurthy US 20190184204 A1 “Ramamurthy” as stated in the 35 U.S.C. 103 section above.
Applicant’s arguments, see Remarks page 10, filed 10/10/2022, with respect to the rejection of claims 4, 9-10 and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.
Regarding claims 4, 9-10 and 17, the examiner acknowledges that these claims ultimately depend from independent claims 1 and 12, respectively and therefore these claims are subject to the same reasoning set forth with respect to claim 1 above. Therefore, these claims are subject to the new ground of rejection made in view of Ramamurthy US 20190184204 A1 “Ramamurthy” as stated in the 35 U.S.C. 103 section above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793  

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793